Exhibit 10.1
 
AMENDMENT NO.1 TO SENIOR PROMISSORY NOTES
 
This Amendment No.1 to Senior Promissory Notes (this “Agreement”) is entered
into by and between Home System Group, a Nevada Corporation (the “Company),
Liming Jiao and Xiaohong Chen on the 18th day of December, 2009 (the “Effective
Date”), amending certain provisions of those certain Senior Promissory Notes
dated October 1, 2008 (each, a “Note” and together, the “Notes”).  All
capitalized terms used, but not defined herein, shall have the meanings given to
them in the Notes.
 
RECITALS
 
WHEREAS, the parties to this Agreement are parties to that certain Stock
Purchase Agreement dated as of September 23, 2008, pursuant to which Liming Jiao
and Xiaohong Chen (collectively, the “Asia Forever Former Shareholders”) each
purchased Notes from the Company;
 
WHEREAS, the Company and the Asia Forever Former Shareholders desire to amend
the payment provision of the Notes as described in this Agreement;
 
WHEREAS, the Company has offered, in consideration for said amendment, to pay a
forbearance fee of $50 to each of the Asia Forever Former Shareholders; and
 
WHEREAS, the Company and the Asia Forever Former Shareholders have consented to
the proposed amendment and forbearance fee.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, covenants and agreements set forth below, the parties agree as
follows:


AGREEMENT
 
1.           Amendment of Notes.  The payment provision in paragraph 3 of the
Notes shall be restated in its entirety as follows:
 
“The principal indebtedness evidenced by this Note shall not bear
interest.  Principal shall be payable as follows:  25% payable on or before
December 31, 2008, the remaining principal amount to be repaid in three
semi-annual installments with the final installment and balance under this Note
due on or before June 30, 2011 (the “Maturity Date”).”
 
2.          Consideration.  As consideration for the Asia Forever Former
Shareholders’ agreement in Section 1 of this Agreement, the Company will pay to
the Asia Forever Former Shareholders a total of One Hundred U.S. Dollars ($100),
which shall be paid in cash or by check.
 
3.           No Other Changes.  All other terms of the Notes shall remain the
same.


4.           Complete Agreement.  This Agreement together with the Notes
contains a complete and exclusive statement of the agreement of the parties with
respect to the subject matter hereof.


[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date noted above.
 
COMPANY:
                 
HOME SYSTEM GROUP
                   
By:
Yu Lei
       
Name:
Yu Lei
       
Title:
Chief Executive Officer
                                   
ASIA FOREVER FORMER SHAREHOLDERS:
                                         
By:
Liming Jiao
 
By:
Xiaohong Chen
Name
Liming Jiao
 
Name:
Xiaohong Chen



 